           Case 2:21-cv-00109-cr Document 2 Filed 04/16/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                                    FOR THE            2021 APR 16 PM f2: 33
                              DISTRICT OF VERMONT

BURLINGTON DRUG COMPANY, INC.,                  )
                                                )
             Plaintiff,                         )
                                                )
      V.                                        )              Case No. 2:21-cv-109
                                                )
FOXCROFT PHARMACY, LLC and                      )
GAIL MARIA BERGERON,                            )
                                                )
             Defendants.                        )

                              JUDICIAL DISCLOSURE
      Pursuant to the Code of Conduct for United States Judges, the undersigned makes
the following judicial disclosure. As a member of Sheehey Furlong & Behm, the
undersigned represented Burlington Drug Company, Inc. in an antitrust lawsuit against
Cardinal Health prior to 2001. Since 2001, the undersigned has had no contact with
Burlington Drug Company, Inc. or its officers, employees, or agents.
      Dated at Burlington, in the District of Vermont, this   /(, ~ay of April, 2021.




                                                Christina Reiss, District Judge
                                                United States District Court
